         Case 3:20-cv-01235-PAD Document 1-5 Filed 05/20/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


 SANDRA RODRÍGUEZ-COTTO;
 RAFELLI GONZÁLEZ-COTTO,

                Plaintiffs,

        v.                                              Civil Action No. _____________

 WANDA VÁZQUEZ-GARCED, Governor                         Preliminary and Permanent Injunction
 of Puerto Rico; DENNISE NOEMÍ
 LONGO-QUIÑONES, Secretary of
 Department of Justice of Puerto Rico;
 PEDRO JANER, Secretary of Puerto Rico
 Department of Public Safety; HENRY
 ESCALERA, Puerto Rico Police
 Commissioner, all in their official capacities,

                Defendants.


                                 ORDER TO SHOW CAUSE
                              FOR PRELIMINARY INJUNCTION


   Upon the declarations of plaintiffs Sandra Rodriguez-Cotto and Rafelli Gonzalez-Cotto, dated

May 19, 2020; Plaintiffs’ Memorandum of Law in Support of Plaintiffs’ Motion for Preliminary

Injunction, and the Complaint, dated May 20, 2020;

   IT IS HEREBY ORDERED, that the above named defendants Show Cause before this Court,

at room________ or by Video Conference, before Judge___________________ on the _______

of May, 2020, at _________ AM/PM, why an Order should not be issued pursuant to Rule 65 of

the Federal Rules of Civil Procedure, declaring that 25 L.P.R.A. §§ 3654(a) and (f) violate the

First and Fourteenth Amendments to the United States Constitution, both on their face and as

applied to Plaintiffs; and preliminarily and permanently restraining and enjoining the

defendants, including all of Defendants’ subordinates and other persons in active concert or



                                                   1
         Case 3:20-cv-01235-PAD Document 1-5 Filed 05/20/20 Page 2 of 2



participation with Defendants, in this action, from enforcing 25 L.P.R.A. §§ 3654(a) and (f), both

on their face and as applied to Plaintiffs.

   IT IS FURTHER ORDERED, that in light of the matter and interests alleged, plaintiffs [shall

post no security] or [shall post the nominal amount of $1.00].

  IT IS FURTHER ORDERED, that upon the defendants or their counsel shall be served with

this order on/or before _______ of May, 2020.

  AND IT IS FURTHER ORDERED, that any opposing papers, if any, and responses, shall be

filed ______ days of the service of this order.



Dated___________________




                                              Signed _________________________________
                                                      United States District Court Judge




                                                  2
